BETTS, District Judge.
This vessel and cargo were captured, July 15, 1862, in Aran-sas Bay, Texas, by the United States bark Arthur. The cargo was transmitted to this port for adjudication, and the marshal returns to the monition which was issued on filing a libel against the prize October 1, 1862. that it was served by attaching the cargo and delivering the vessel to the United States government October 21, 1862. The vessel and cargo were owned by residents in Texas, and *509■were captured in Aransas Bay. Due proclamation and default were made on the return of the monition, and no claim or answer has been interposed. There must be judgment of condemnation by default against vessel and cargo, and for their confiscation as enemy property.